UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:January 31, 2015 Item 1. Report to Stockholders. Retail Class Shares(AKREX) Institutional Class Shares(AKRIX) SEMI-ANNUAL REPORT January 31, 2015 Table of Contents Shareholder Letter 2 Sector Allocation 6 Expense Example 6 Schedule of Investments 9 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 18 Approval of Investment Advisory Agreement 28 Additional Information 31 Privacy Notice 32 Semi - Annual Letter to Shareholders March 2015 Dear Fellow Shareholders: The period ending January 31, 2015, marks the sixth Semi-Annual Report for the Akre Focus Fund and the sixth positive year in a row for the S&P 500.This has proven to be a very fruitful period to be actively invested in what we consider to be the extraordinary businesses that we own.For the five years ending January 31, 2015, the Akre Focus Fund Retail and Institutional shares annualized returns were 18.18% and 18.47%, respectively.During this same time period, our shareholders’ annualized returns have outperformed the S&P 500, which produced an annualized return of 15.60% with dividends reinvested.In our opinion, this excess return is attributable to our long-standing investment approach of acquiring shares in businesses that we believe are extraordinary with great management who can reinvest their free cash flow in a manner that has continued to earn above-average rates. We thank you for your continued support. Akre Focus Fund Total Annualized Returns as of January 31, 2015 Since Inception 1 Year 3 Year 5 Year (8/31/09) Akre Focus Fund – Retail (AKREX) 9.42% 18.67% 18.18% 16.62% Akre Focus Fund – Institutional (AKRIX) 9.68% 19.01% 18.47% 16.93% S&P 500® TR 14.22% 17.47% 15.60% 15.55% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 1-877-862-9556. The Fund imposes a 1.00% redemption fee on shares held less than 30 days. Performance data does not reflect the redemption fee, and if reflected, total returns would be reduced. Per the Prospectus, the Fund’s annual operating expense (gross) for the Retail Class and Institutional Class shares is 1.35% and 1.10%, respectively. 2 Akre Focus Fund For the twelve months ending January 31, 2015, the Akre Focus Fund Retail and Institutional share class underperformed the S&P 500.This was due principally to the fact that sectors in which we had no exposure, Utilities and Healthcare, were the two best performing sectors of the S&P 500.Conversely, our returns in the past year benefited by our lack of exposure to Energy. We often say, “we seek to produce above-average returns with below-average risk.” The former is well established by our performance over the last five years ending January 31, 2015. To the latter, we note that during the last five years we have maintained an average cash & equivalents balance of approximately 12%, and as of January 31, 2015, our cash & equivalents balance was 10.6%.While cash is not meant to hedge our portfolio of investments against short-term volatility, as we typically pay little attention to short-term fluctuations in the market, it nonetheless highlights the fact that we have achieved our above-average results with meaningfully lower market exposure. The twelve month period beginning on February 1, 2014, saw the market rally following a difficult January where the economy was negatively impacted by severe winter weather.January 2015 was a repeat of January 2014, as the markets sold off in the new year following a market rally that began in earnest in October 2014.The U.S. economy contracted slightly in the first quarter of 2014, and it ended the year with some of the strongest growth since the financial crisis. All told, however, the U.S. economy has continued to grow at a modest rate, and market prognosticators and economists have been denied the “break-out” that most of them have predicted for several years running.Our belief is that the U.S. economy should continue to grow at a moderate rate and we have seen nothing to suggest an imminent change in one direction or another. 3 Akre Focus Fund Since our last report to you in the fall of 2014, there has been little movement in our top ten holdings.Our top position remains American Tower Corp., Colfax has dropped from the number two position to fifth, and Markel has gone from fourth to second position.The top performer for the twelve months ending January 31, 2015, was American Tower Corp., and the worst performer was Colfax. Our top ten holdings as of January 31, 2015, were: Top Ten Holdings as of January 31, 2015 (Unaudited) Percentage of Net Assets American Tower Corp. 8.7% Markel Corp. 8.2% Moody’s Corp. 7.8% MasterCard, Inc. 7.7% Colfax Corp. 6.2% Dollar Tree, Inc. 6.0% Roper Industries, Inc. 5.1% Discovery Communications 4.1% Visa, Inc. 4.1% SBA Communications Corp. 3.9% Our sector allocations have not changed much from what we reported in our 2014 Annual Shareholder Letter.The Financial sector remains our largest exposure, though it bears repeating that we do not pay attention to sectors as defined by any third-party classification system.Our sector allocations as of January 31, 2015, were: Sector Allocation at January 31, 2015 (Unaudited) Percentage of Net Assets Financials 31.2% Consumer Discretionary 22.4% Industrials 16.9% Information Technology 15.0% Cash & Equivalents* 10.6% Telecommunication Services 3.9% Total 100.0% * Includes asset backed bonds, short-term investments, investments purchased with cash proceeds from securities lending, and other assets in excess of liabilities. Sincerely, Chuck, Tom, & John Akre Capital Management, LLC 4 Akre Focus Fund In our continuing desire to communicate with our fellow shareholders, we invite you to a conference call scheduled for April 30, 2015, at 4:00 PM Eastern Time. On the call we will discuss our outlook, provide some more detail about our investments, and answer questions you may have.Please submit any questions in advance by email to questions@akrecapital.com by April 28, 2015.We look forward to our chat on April 30, 2015. Akre Focus Fund Conference Call Information: Date: April 30, 2015 Time: 4:00 PM Eastern Time Domestic Dial In: (877) 509-7719 Conference ID: Opinions expressed are those of the advisor, Akre Capital Management, LLC, and are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in small- and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility than larger capitalization companies. The Fund’s investment objectives, risks, charges, and expenses must be considered carefully before investing.The summary and statutory prospectuses contain this and other important information about the investment company and they may be obtained by calling (877) 862-9556 or visiting www.akrefund.com.Read it carefully before investing. The S&P 500® Index is an index of 500 large-capitalization companies selected by Standard & Poor’s Corporation.One cannot invest directly in an index. Fund holdings are subject to change and are not recommendations to buy or sell any security. Free Cash Flow is a measure of financial performance, calculated as operating cash flow minus capital expenditures, and represents the cash that a company is able to generate after spending the money required to maintain or expand its asset base. The Akre Focus Fund is distributed by Quasar Distributors, LLC. 5 Akre Focus Fund SECTOR ALLOCATION at January 31, 2015 (Unaudited) Sector Allocation Percent of Net Assets Financials 31.2% Consumer Discretionary 22.4% Industrials 16.9% Information Technology 15.0% Cash & Equivalents* 10.6% Telecommunication Services 3.9% Total 100.0% * Includes asset backed bonds, short-term investments, investments purchased with cash proceeds from securities lending, and other assets in excess of liabilities. EXPENSE EXAMPLEFor the Six Months Ended January 31, 2015 (Unaudited) As a shareholder of the Akre Focus Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution and/or service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2014 – January 31, 2015). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, a $15.00 fee is currently charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged an annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, distribution fees, fund accounting fees, custody fees, and transfer agent fees.However, the example below does not include 6 Akre Focus Fund EXPENSE EXAMPLE For the Six Months Ended January 31, 2015 (Unaudited) (Continued) portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading titled, “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 8/1/2014 1/31/2015 8/1/2014 – 1/31/2015* Retail Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.34% for Retail Class shares and 1.09% for Institutional Class shares, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 7 Akre Focus Fund (This Page Intentionally Left Blank.) 8 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2015 (Unaudited) Shares Value COMMON STOCKS: 80.3% Capital Markets: 5.2% Diamond Hill Investment Group, Inc. $ LPL Financial Holdings, Inc. TD Ameritrade Holding Corp. Communications Equipment: 1.8% Ubiquiti Networks, Inc.1 Diversified Financial Services: 7.8% Moody’s Corp.1 Hotels, Restaurants & Leisure: 0.6% Bwin.Party Digital Entertainment PLC Industrial Conglomerates: 8.6% Danaher Corp. Roper Industries, Inc. Industrial Services & Distributions: 0.6% Diploma PLC Insurance: 9.1% Berkshire Hathaway, Inc. - Class B* Enstar Group Ltd.* Markel Corp.* IT Services: 11.7% MasterCard, Inc. Visa, Inc. Machinery: 6.2% Colfax Corp.*,1 Media: 7.8% Discovery Communications, Inc.* Live Nation Entertainment, Inc.* Multiline Retail: 6.0% Dollar Tree, Inc.*,1 Professional Services: 1.5% Verisk Analytics, Inc. - Class A* Software: 1.5% ANSYS, Inc.* Constellation Software, Inc. Specialty Retail: 8.0% CarMax, Inc.*,1 Monro Muffler Brake, Inc.1 O’Reilly Automotive, Inc.*,1 The accompanying notes are an integral part of these financial statements. 9 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS: 80.3% (Continued) Wireless Telecommunication Services: 3.9% SBA Communications Corp.* $ TOTAL COMMON STOCKS (Cost $2,106,116,575) CONVERTIBLE PREFERRED STOCKS: 0.4% Real Estate Investment Trusts: 0.4% American Tower Corp.1 Crown Castle International Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $11,977,581) REAL ESTATE INVESTMENT TRUSTS: 8.7% American Tower Corp.1 TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $221,847,534) Principal Amount ASSET BACKED BONDS: 6.2% Ally Master Owner Trust $ 1.210%, 6/15/17 BlueMountain Ltd. 1.753%, 4/15/252,3 Capital Auto Receivables Asset Trust 1.040%, 11/21/16 Chase Issuance Trust 0.790%, 6/15/17 0.590%, 8/15/17 0.417%, 11/15/182 Discover Card Execution Note Trust 0.860%, 11/15/17 MMAF Equipment Finance, LLC 0.200%, 7/2/153 Santander Drive Auto Receivables Trust 3.060%, 11/15/17 TOTAL ASSET BACKED BONDS (Cost $220,276,344) The accompanying notes are an integral part of these financial statements. 10 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2015 (Unaudited) (Continued) Principal Amount Value SHORT-TERM INVESTMENTS: 2.1% Commercial Paper: 2.1% Collateralized Commercial Paper Co., LLC $ 0.240%, 4/6/154 $ 0.270%, 5/6/154 0.300%, 6/4/154 TOTAL SHORT-TERM INVESTMENTS (Cost $74,946,084) Shares INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 2.0% First American Prime Obligations Fund - Class Z, 0.018%5 TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $70,102,040) TOTAL INVESTMENTS IN SECURITIES: 99.7% (Cost $2,705,266,158) Other Assets in Excess of Liabilities: 0.3% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 This security or a portion of this security is out on loan as of January 31, 2015.Total loaned securities had a market value of $68,270,568 or 1.9% of net assets. 2 Variable rate security; rate shown is the rate in effect on January 31, 2015. 3 Security is exempt from registration under Rule 144a of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, the value of these securities was $54,661,652 or 1.5% of net assets. 4 Coupon represents the yield to maturity. 5 Seven-day yield as of January 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 Akre Focus Fund STATEMENT OF ASSETS AND LIABILITIES at January 31, 2015 (Unaudited) ASSETS Investments in securities, at value (Cost $2,705,266,158)* $ Cash Receivables: Fund shares sold Dividends and interest Other receivables Prepaid expenses Total assets LIABILITIES Payables: Collateral received for securities loaned Investment securities purchased Fund shares redeemed Distribution fees - Retail Class Shareholder servicing fees Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Trustees fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ * Market value of securities on loan $ Net Asset Value (unlimited shares authorized): Retail Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering, and redemption price per share $ Net Asset Value (unlimited shares authorized): Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 12 Akre Focus Fund STATEMENT OF OPERATIONS For theSix Months Ended January 31, 2015 (Unaudited) INVESTMENT INCOME Dividends (net of $57,725 foreign withholding tax) $ Interest Securities lending Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Class Shareholder servicing fees Transfer agent fees Administration fees Fund accounting fees Reports to shareholders Custody fees Registration fees Miscellaneous expenses Trustee fees Audit fees Legal fees Chief Compliance Officer fees Insurance expense Interest expense 57 Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net realized gain Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 14 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transaction is as follows: Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 Retail Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(2) Net increase $ $ (2)Net of redemption fees of $25,270 and $78,616, respectively. Six Months Ended January 31, 2015 Year Ended (Unaudited) July 31, 2014 Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $2,318 and $13,616, respectively. The accompanying notes are an integral part of these financial statements. 15 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year RETAIL CLASS Six Months Ended January 31, Period Ended Year Ended July 31, July 31, (Unaudited) 2010* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) )** )** #** ** ** ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS From net investment income — — ) ) — — From net realized gain ) ) ) — — — Total distributions ) — — Paid-in capital from redemption fees # Net asset value, end of period/year $ Total return %^ % %^ SUPPLEMENTAL DATA Net assets, end of period/year (millions) $ Portfolio turnover rate 6 %^ 30
